TWELFTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

        This Twelfth Amendment to Fourth Amended and Restated Credit Agreement
(this “Amendment”) dated as of October 15, 2004 (the “Amendment Effective
Date”), is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada corporation (the
“Borrower”), each Bank (as defined in the Credit Agreement referred to below),
DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
individually, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as letter of credit issuing bank (in such capacity,
together with its successors in such capacity, the “Issuer”), BANK OF MONTREAL,
as a co-syndication agent, and BANK OF AMERICA, N.A., individually and as a
co-syndication agent (Bank of Montreal and Bank of America, N.A., each as a
co-syndication agent, together with its respective successors, a “Co-Syndication
Agent” and collectively, together with their respective successors, the
“Co-Syndication Agents”), and BNP PARIBAS, a French bank acting through its
Houston Agency, individually and as documentation agent (in such capacity,
together with its successors in such capacity, the “Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the other agents party thereto, and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002
(the “Original Credit Agreement”), pursuant to which the Banks have agreed to
make revolving credit loans to, and participate in letters of credit issued for,
the benefit of the Borrower under the terms and provisions stated therein; and

        WHEREAS, the Original Credit Agreement has been amended by that certain
First Amendment to Fourth Amended and Restated Credit Agreement dated as of
April 19, 2002, and by that certain Second Amendment to Fourth Amended and
Restated Credit Agreement dated as of July 3, 2002, and by that certain Third
Amendment to Fourth Amended and Restated Credit Agreement dated as of August 28,
2002, and by that certain Fourth Amendment to Fourth Amended and Restated Credit
Agreement dated as of September 6, 2002, and by that certain Waiver and Fifth
Amendment to Fourth Amended and Restated Credit Agreement dated as of November
20, 2002, and by that certain Waiver and Sixth Amendment to Fourth Amended and
Restated Credit Agreement dated as of May 2, 2003, and by that certain Seventh
Amendment to Fourth Amended and Restated Credit Agreement dated as of August 8,
2003, and by that certain Waiver and Eighth Amendment to Fourth Amended and
Restated Credit Agreement dated as of October 31, 2003, and by that certain
Ninth Amendment to Fourth Amended and Restated Credit Agreement dated as of
December 10, 2003, and by that certain Tenth Amendment to Fourth Amended and
Restated Credit Agreement dated as of April 30, 2004, and by that certain Waiver
and Eleventh Amendment to Fourth Amended and Restated Credit Agreement dated as
of July 15, 2004 (the Original Credit Agreement, as so amended, and as otherwise
amended from time to time prior to the Amendment Effective Date, the “Credit
Agreement”); and

        WHEREAS, the Borrower has requested that the Credit Agreement be amended
to increase the Maximum Facility Amount thereunder from $500,000,000 to
$750,000,000; and

        WHEREAS, the Borrower, the Administrative Agent, the Issuer and the
Banks have determined that, in connection with the regularly scheduled October
redetermination of the Borrowing Base, the Borrowing Base should be increased to
$525,000,000; and

        WHEREAS, the Borrower proposes to cause Magnum Hunter Production, Inc.,
a Restricted Subsidiary of the Borrower (“MHPI”), to either (i) sell certain Oil
and Gas Properties described on Exhibit A hereto (such properties, herein the
“Westbrook Properties”) to one or more other Persons that are not Affiliates of
the Borrower or (ii) enter into a transaction or series of related transactions
pursuant to which MHPI shall sell or contribute the Westbrook Properties to any
Person in consideration for cash or an equity interest in such Person; and

        WHEREAS, the Borrower proposes that certain amendments and modifications
be made to the Credit Agreement as set forth herein; and

        WHEREAS, subject to the terms and conditions of this Amendment, each of
the Banks, the Administrative Agent and the Issuer have agreed to enter into
this Amendment in order to effectuate such amendments and modifications;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Clause (d) in the definition of “Funded Debt” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated to provide:


         “(d) all Capitalized Lease Liabilities,”.

(b) The definition of “Maximum Facility Amount” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated to provide:


           “Maximum Facility Amount” means $750,000,000, as such amount may be
reduced pursuant to Section 2.2 or terminated pursuant to Section 8.3.”


(c)     Section 2.2 of the Credit Agreement is hereby amended and restated to
provide:

          “SECTION 2.2 Reduction of Maximum Facility Amount. The Borrower may,
from time to time on any Business Day occurring after the time of the initial
extension of credit hereunder, voluntarily reduce the Maximum Facility Amount;
provided, however, that all such reductions shall require at least three (3)
Business Days’ prior notice to the Administrative Agent and shall be permanent,
and any partial reduction of the Maximum Facility Amount shall be in a minimum
amount of $1,000,000 and in an integral multiple of $500,000.”


(d) For the avoidance of doubt, each of the Borrower, the Administrative Agent,
the Issuer and each Bank expressly acknowledges and agrees that the purpose and
intent of the amendments set forth in the foregoing clauses (b) and (c) of
Section 2 of this Amendment is to increase the Maximum Facility Amount to
$750,000,000 from and after the Amendment Effective Date.


(e) The Credit Agreement is hereby further amended by deleting the existing
Schedule III-B to the Credit Agreement and inserting in its place as the new
Schedule III-B to the Credit Agreement the text contained in Attachment 1
attached to this Amendment.


Section 3. Increase of Borrowing Base.

(a) The Borrowing Base shall be increased to $525,000,000 from and after the
Amendment Effective Date until the Borrowing Base shall be otherwise
redetermined in accordance with the Credit Agreement.


(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Banks, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to clause (a) of this Section 3 constitutes the regularly scheduled
Borrowing Base Redetermination for October, 2004 (and shall not constitute a
special redetermination of the Borrowing Base pursuant to Section 2.8.3 of the
Credit Agreement).


Section 4. Waiver of Section 7.2.9 of Credit Agreement.

(a) The Banks, the Agents and the Issuer hereby waive the provisions of Section
7.2.9 of the Credit Agreement, which restricts the Borrower and any of its
Restricted Subsidiaries from selling, leasing, assigning, transferring, or
otherwise disposing of any of its assets having a fair market value in excess of
$25,000, (except as expressly permitted by Section 7.2.9 of the Credit
Agreement), insofar as, and only insofar as, MHPI shall be permitted to (i)
sell, assign, transfer and convey the Westbrook Properties in a transaction or
transactions that complies with Section 7.2.10 of the Credit Agreement to any
Person (the sale, transfer and conveyance of the Westbrook Properties, herein
the “Westbrook Disposition”), or (ii) sell, assign, transfer, convey or
contribute the Westbrook Properties, directly or indirectly, to any Person in a
transaction that complies with Section 7.2.10 of the Credit Agreement in
consideration for the receipt by the Borrower, MHPI or any other Restricted
Subsidiary of the Borrower of cash or an equity interest in such other Person
(the “Westbrook Monetization”); provided that (1) both before and after giving
effect to the consummation of the Westbrook Disposition or the Westbrook
Monetization, as applicable, no Default shall exist; (2) the Westbrook
Disposition or the Westbrook Monetization, as applicable, shall have been
consummated on or before April 1, 2005 (and to the extent that any of the
Westbrook Properties shall not have been sold, assigned, transferred, conveyed
or contributed as of such date (the “Retained Westbrook Properties”), the waiver
set forth in this Section 4 shall expire on such date with respect to such
Retained Westbrook Properties); and (3) with respect to the Westbrook
Monetization transaction only, (A) if the Borrower, MHPI or any other Restricted
Subsidiary of the Borrower receives any equity in another Person as
consideration for the sale, assignment, transfer, conveyance or contribution of
the Westbrook Properties and such equity constitutes an Investment for purposes
of the Credit Agreement, such Investment must be permitted under Section 7.2.5
of the Credit Agreement, (B) if the Person to whom the Westbrook Properties are
sold, assigned, transferred, conveyed or contributed constitutes a Subsidiary as
defined by the Credit Agreement, such Person shall be designated as an
Unrestricted Subsidiary of the Borrower for purposes of the Credit Agreement
concurrently with the consummation of the Westbrook Monetization, (C) the
definitive documentation governing the Westbrook Monetization to which the
Borrower, MHPI or any other Restricted Subsidiary of the Borrower shall become a
party shall not violate the Credit Agreement or any other Loan Document or
obligate the Borrower or any Restricted Subsidiary to take, or omit to take, any
action in contravention of the Credit Agreement or any other Loan Document, and
(D) concurrently with the consummation of the Westbrook Monetization, the
Borrower shall have delivered a certificate of an Authorized Officer of the
Borrower stating that nothing in the definitive documents governing the
Westbrook Monetization contravenes or violates the Credit Agreement or the other
Loan Documents.


(b) The parties hereto acknowledge and agree that (i) the sale, assignment,
transfer, conveyance or contribution of the Westbrook Properties permitted by
this Section 4 shall not reduce the remaining availability of the Borrower or
its Restricted Subsidiaries to dispose of other assets in accordance with
Section 7.2.9(d) of the Credit Agreement during the current fiscal year to the
extent otherwise permitted by Section 7.2.9(d), and (ii) from and after the
Amendment Effective Date, no value shall be given to the Westbrook Properties by
the Administrative Agent or the Banks for purposes of determining or
redetermining the Borrowing Base.


Section 5. Consent to Release Liens. By executing this Amendment, each of the
Banks, the Agents and the Issuer hereby consents to the execution and delivery
to the Borrower or its designee by the Collateral Agent of one or more releases
of Liens held by the Collateral Agent for the benefit of the Banks, the Agents
and the Issuer covering the Westbrook Properties.

Section 6. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower and each Bank and
duly acknowledged by each of the Guarantors.


(b) Replacement Notes. The Borrower shall deliver to the Administrative Agent on
behalf of each Bank listed on Attachment 1 hereto a promissory note dated the
Effective Date and payable to each such Bank in a maximum principal amount equal
to such Bank’s Percentage (as shown on Attachment 1 hereto) of Seven Hundred
Fifty Million Dollars, which Note shall be a renewal and replacement of, and
shall be given in substitution and exchange for, but not in payment of, those
Notes held by each Bank prior to the effectiveness of this Amendment (each such
Note, a “Replacement Note”).


(c) Opinion of Counsel. The Administrative Agent shall have received an opinion
of the general counsel of the Borrower in form and substance reasonably
acceptable to the Administrative Agent with respect to the enforceability of
this Amendment and each Replacement Note and the continuing enforceability of
the Credit Agreement and the other Loan Documents as amended hereby or after
giving effect hereto, as applicable.


(d) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Agents, the Issuer and the Banks, and by its execution and delivery of this
Amendment the Borrower does hereby confirm and acknowledge to the Administrative
Agent and the Banks, that (i) the execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of the Borrower; (ii) the Credit Agreement and each other Loan Document to which
it is a party constitute valid and legally binding agreements enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (iii) the representations and warranties by the Borrower contained in
the Credit Agreement and in the other Loan Documents are true and correct on and
as of the date hereof in all material respects as though made as of the date
hereof; and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.


Section 7. Condition Subsequent. The Borrower covenants and agrees that not
later than three (3) days after the consummation of the Westbrook Monetization,
the Borrower shall deliver to the Administrative Agent copies of all of
definitive documents governing the Westbrook Monetization certified by an
Authorized Officer of the Borrower as being true and correct.

Section 8. Fees. Concurrently with the effectiveness of this Amendment, the
Borrower shall pay to the Administrative Agent for the account of each Bank a
fee equal to one-fourth of one percent (0.250%) of the positive difference, if
any, of (i) each Bank’s respective Percentage immediately after giving effect to
this Amendment of $525,000,000, minus (ii) each Bank’s respective Percentage
immediately prior to the effectiveness of this Amendment of $480,000,000.

Section 9. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 10. Expenses. The Borrower agrees to pay on demand all expenses set
forth in Section 10.3 of the Credit Agreement.

Section 11. Renewal and Continuation of Existing Loans. Upon the effectiveness
of this Amendment:

(a) All of the Obligations outstanding under the Credit Agreement as of the date
of such effectiveness shall hereby be restructured, rearranged, renewed,
extended and continued under the Credit Agreement (as amended hereby) and all
Loans outstanding under the Credit Agreement as of the date of such
effectiveness shall hereby become Loans outstanding under the Credit Agreement
(as amended hereby).


(b) In connection herewith, each of the Banks hereby sell, assign, transfer and
convey, and each of the Banks hereby purchases and accepts, so much of the
aggregate Commitments under, Loans outstanding under, and participations in
Letters of Credit issued pursuant to, the Credit Agreement such that the
Percentage of each Bank shall be as set forth on Schedule III-B to the Credit
Agreement (as amended hereby). The foregoing assignments, transfers and
conveyances are without recourse to the Banks and without any warranties
whatsoever by any Agent, the Issuer or any Bank as to title, enforceability,
collectibility, documentation or freedom from liens or encumbrances, in whole or
in part, other than the warranty of each Bank that it has not previously sold,
transferred, conveyed or encumbered such interests.


Section 12. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 13. Severability. Any provisions of this Amendment held by court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 14. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING
TO CONFLICT OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). This Amendment constitutes the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any prior
agreements, written or oral, with respect thereto.

Section 15. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the Issuer, the Banks and the Borrower and
their respective successors and assigns.

Section 16. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 17. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

EXECUTED as of the day and year first above written.

BORROWER:

MAGNUM HUNTER RESOURCES, INC.

By:
Name: Chris Tong
Title: Senior Vice President and
          Chief Financial Officer
AGENTS, BANKS AND ISSUER

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank

By:
Name: Marcus Tarkington
Title: Director
BNP PARIBAS, as Documentation Agent and a Bank

By:
Name:
Title:

- and -

By:
Name:
Title:
BANK OF AMERICA, N.A., as Co-Syndication Agent and a Bank

By:

Name:
Title:
BANK OF MONTREAL, as Co-Syndication Agent

By:
Name:
Title:
HARRIS NESBITT FINANCING, INC.,
(formerly known as BMO Nesbitt Burns Financing, Inc.), as a
Bank

By:
Name:
Title:
FORTIS CAPITAL CORP., as a Bank

By:
Name:
Title:

- and -

By:
Name:
Title:
BANK OF SCOTLAND, as a Bank

By:
Name:
Title:
THE BANK OF NOVA SCOTIA, as a Bank

By:
Name:
Title:
UNION BANK OF CALIFORNIA, N.A., as a Bank

By:
Name:
Title:
COMPASS BANK, as a Bank

By:
Name:
Title:
COMERICA BANK, successor by merger with Comerica Bank-Texas,
as a Bank

By:
Name:
Title:
CALYON NEW YORK BRANCH, as a Bank

By:
Name:
Title:

- and -

By:
Name:
Title:
HIBERNIA NATIONAL BANK, as a Bank

By:
Name:
Title:
U.S. BANK NATIONAL ASSOCIATION, as a Bank

By:
Name:
Title:
THE ROYAL BANK OF SCOTLAND plc, as a Bank

By:
Name:
Title:
AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, as a Bank

By:
Name:
Title:
SOUTHWEST BANK OF TEXAS N.A., as a Bank

By:
Name:
Title:
STERLING BANK, as a Bank

By:
Name:
Title:
SOCIETE GENERALE, as a Bank

By:
Name:
Title:

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Twelfth Amendment to Fourth Amended and Restated
Credit Agreement dated as of October 15, 2004 (the “Twelfth Amendment”), (ii)
acknowledges and agrees that its consent is not required for the effectiveness
of the Twelfth Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, and (iv) represents
and warrants that (a) no Default or Event of Default has occurred and is
continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Twelfth Amendment.

        Executed to be effective as of October 15, 2004.

GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.

By:
Name: Chris Tong
Title: Senior Vice President and
          Chief Financial Officer
PRIZE ENERGY RESOURCES, L.P.

By: Prize Operating Company,
as its general partner


By:
Name: Chris Tong
Title: Senior Vice President and
          Chief Financial Officer

Schedule III-B

PERCENTAGES

Bank

--------------------------------------------------------------------------------

Percentage

--------------------------------------------------------------------------------

Deutsche Bank Trust Company Americas      6 .666666667% Bank of America, N.A  
 6 .666666667% BMO Nesbitt Burns Financing, Inc.    6 .666666667% BNP Paribas  
 6 .666666667% Fortis Capital Corp.    6 .666666667% The Bank of Nova Scotia  
 6 .666666667% Bank of Scotland    6 .666666667% Australia and New Zealand
Banking Group Limited    5 .485714286% Societe Generale    5 .714285714% Union
Bank of California, N.A    5 .714285714% U.S. Bank National Association    5
.333333333% Royal Bank of Scotland plc    5 .561904762% Calyon New York Branch  
 5 .561904762% Comerica Bank    4 .800000000% Compass Bank    4 .800000000%
Hibernia National Bank    3 .885714286% Southwest Bank of Texas, N.A    3
.809523810% Sterling Bank    2 .666666667%          Total    100 .000000000%